Exhibit 10.9

THE PARENT COMPANY

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement set forth below (this “Agreement”) is dated as
of the Date of Grant set forth below and is between The Parent Company, a
Colorado corporation (the “Company”), and the individual named as Grantee below
(the “Grantee”).

The Company has established its 2007 Long-Term Incentive Plan (the “Plan”) to
advance the interests of the Company and its shareholders by providing
incentives to certain eligible persons who contribute significantly to the
strategic and long-term performance objectives and growth of the Company and any
parent, subsidiary or affiliate of the Company.

This Agreement evidences a grant of restricted stock as follows:

 

Grantee:

 

Total Number of Shares of

 

Restricted Stock Granted:

 

Date of Grant:

 

Vesting Start Date:

 

Vesting Dates:

 

Pursuant to the provisions of the Plan, the Board of Directors of the Company
(the “Board”) or a Committee designated by the Board (the “Committee”) has full
power and authority to direct the execution and delivery of this Agreement in
the name and on behalf of the Company. The Board or the Committee authorized the
execution and delivery of this Agreement. All capitalized terms not otherwise
defined in this Agreement have the same meaning given such capitalized terms in
the Plan.

Agreement

The parties agree as follows:

Section 1. Grant of Restricted Stock. Subject and pursuant to all the terms and
conditions stated in this Agreement and in the Plan, which is incorporated by
this reference into this Agreement and made a part hereof as though fully set
forth herein, and for and in consideration of the services performed and to be
performed by the Grantee to the Company, the Company hereby grants to Grantee as
of the Date of Grant set forth above, the number of restricted shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) set
forth above under the caption “Total Number of Shares of Restricted Stock
Granted” (the “Restricted Stock”), and Grantee hereby accepts the Restricted
Stock on such terms and conditions.

Section 2. Restrictions and Acceleration of Vesting.

(a) From and after the Date of Grant, Grantee shall have all of the rights and
privileges of a shareholder with respect the Restricted Stock, including the
right to vote and receive dividends, in all cases subject to the Restrictions
(as defined below). The Restrictions shall initially apply as to 100% of the
shares of Restricted Stock. The Restricted Stock will vest according to the
vesting schedule set forth above under the caption “Vesting Schedule” (subject
to accelerated vesting as provided below) and upon the vesting of shares of
Restricted Stock the Restrictions will lapse and be of no further force and
effect with respect to such shares of Restricted Stock that are



--------------------------------------------------------------------------------

then vested, provided, however, that the Vesting Schedule shall be extended for
any period of time during which Grantee is on an approved leave of absence from
employment with the Company. Grantee agrees that any and all shares of Common
Stock acquired by Grantee as a result of a stock dividend with respect to the
shares of Restricted Stock at any time prior to the date such shares are vested
shall also be deemed to be “Restricted Stock” hereunder, shall have the same
Vesting Schedule as the Restricted Stock originally granted to Grantee, and
shall be subject to all the terms and conditions of this Agreement.

(b) The following restrictions (the “Restrictions”) shall be imposed on the
shares of Restricted Stock until such shares are vested:

(i) Grantee will not be entitled to delivery of any stock certificate(s)
representing such shares of Restricted Stock, and any entry on the books of the
Company by the Company or its transfer agent of uncertificated shares
representing such shares of Restricted Stock shall be subject to the
Restrictions;

(ii) such shares of Restricted Stock may not be sold, assigned, pledged,
hypothecated or otherwise disposed of or in any manner transferred, whether
voluntarily or by operation of law or by gift or otherwise, other than by will
or the laws of descent and distribution, and

(iii) in the event Grantee’s employment with the Company and its subsidiaries or
affiliates terminates for any reason (including retirement), except as otherwise
provided below, the shares of Restricted Stock will be forfeited by Grantee as
of the date such employment terminates (or, if earlier, the date upon which
Grantee is given written notice of discharge) and, in such event, (i) all rights
of Grantee to receive such shares, (ii) all rights of Grantee as a holder of
such shares, and (iii) all further rights of Grantee under this Agreement as to
such shares, shall be terminated without further obligation on the part of the
Company as of such date. Grantee hereby assigns and transfers any shares of
Restricted Stock so forfeited (and, if such shares are certificated, the stock
certificate(s) representing such shares) to the Company, free and clear of any
claim whatsoever created by Grantee.

(c) If a Change of Control of the Company is consummated, then in such case the
Committee may in its sole and complete discretion, except as otherwise provided
in this Agreement, determine whether or not the Vesting Schedule shall be
accelerated and the Restrictions shall lapse with respect to any then unvested
shares of Restricted Stock and, if the Committee so determines, the Vesting
Schedule shall be accelerated and the Restrictions shall lapse with respect to
all or any portion of the balance of the shares of then unvested Restricted
Stock as shall have been designated by the Committee as of the time immediately
prior to the consummation of the Change of Control.

For purposes of this Agreement, a “Change of Control” shall include any of the
following: (i) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity; (ii) the sale of all or substantially
all of the Company’s assets; (iii) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding common stock of the Company by any person or entity (including a
“group” as defined by or under Section 13(d)(3) of the Exchange Act); (iv) the
dissolution or liquidation of the Company; (v) a contested election of
directors, as a result of which or in connection with which the persons who were
directors of the Company before such election or their nominees cease to
constitute a majority of the Board; or (vi) any other event specified by the
Board. Notwithstanding the forgoing, no transaction shall be considered to have
effected a Change of Control if (i) twenty percent (20%) of the equity interests
of the surviving parent entity is owned directly or indirectly by D. E. Shaw
Laminar Acquisition Holdings 3, L.L.C. or any of its affiliates or (ii) entities
controlled by D. E. Shaw Laminar Acquisition Holdings 3, L.L.C. or any its
affiliates have the right to appoint a majority of the board of directors of the
surviving parent entity.

 

2



--------------------------------------------------------------------------------

Section 3. Delivery of Stock Powers, Stock Certificates and Uncertificated
Shares.

(a) The effectiveness of this Agreement is conditioned upon Grantee’s execution
and delivery to the Company of (i) this Agreement and (ii) blank stock powers
substantially in the form attached hereto as Exhibit A for each stock
certificate representing shares of Restricted Stock issued in the name of
Grantee or, in the case of uncertificated shares, for all such uncertificated
shares of Restricted Stock (“Stock Powers”). Promptly following receipt of all
such documents by the Company, the Company shall cause either (i) the issuance
of one or more stock certificate(s) representing the Restricted Stock to be
delivered on behalf of Grantee to the Company to be held by the Company in
escrow pursuant to the terms hereof, or (ii) the entry on the books of the
Company for Grantee’s account of uncertificated shares representing the
Restricted Stock, subject in each case to the Restrictions. Any certificate
evidencing Restricted Stock, and any account containing uncertificated
Restricted Stock may contain such legends and stock transfer instructions or
limitations as may be determined or authorized by the Committee in its sole
discretion.

(b) If, prior to the vesting of any shares of Restricted Stock in accordance
with the Vesting Schedule, any unvested shares of Restricted Stock are forfeited
to the Company, then the Company shall be entitled to such forfeited shares of
Restricted Stock (including any stock certificate(s) representing such shares,
transfer of any such shares to the Company’s account, cancellation of such
shares and any related Stock Powers).

(c) Following the vesting of any shares of Restricted Stock in accordance with
the terms hereof, but subject to Grantee’s prior satisfaction of the applicable
tax withholding requirements set forth in Section 4 below, the Company shall
either (i) deliver to Grantee a stock certificate(s) representing the number of
shares of Restricted Stock that vested on such date that have not previously
been forfeited in accordance with the provisions of this Agreement or, (ii) in
the case of uncertificated shares, instruct the Company’s transfer agent to
remove any legends or stop transfer instructions applicable to such shares.

(d) Notwithstanding any other provision of this Agreement, all stock
certificates representing shares of Restricted Stock shall be held by the
Company in escrow, and all uncertificated shares of Restricted Stock shall be
held by the Company or its transfer agent subject to the Restrictions, until
such time as the Committee shall determine that the delivery of such
certificates or the removal of the Restrictions from uncertificated shares is
appropriate pursuant to the terms of the Plan and this Agreement.

Section 4. Income Taxes; Section 83(b) Election. Grantee acknowledges that any
income for federal, state or local income tax purposes that Grantee is required
to recognize on account of the grant or vesting of Restricted Stock pursuant to
this Agreement shall be subject to withholding of tax by the Company. Grantee
agrees that the Company may either withhold an appropriate amount from any
compensation or any other payment of any kind then payable or that may become
payable to Grantee, or require Grantee to make a cash payment to the Company
equal to the amount of withholding required in the opinion of the Company. In
the event Grantee does not make such payment when requested, the Company may
refuse to issue or cause to be delivered any shares under this Agreement or any
other incentive plan agreement entered into by Grantee and the Company until
such payment has been made or arrangements for such payment satisfactory to the
Company have been made. Grantee agrees further to notify the Company promptly if
Grantee files an election pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, with respect to any shares of Restricted Stock granted to
Grantee pursuant to this Agreement.

Section 5. Rights as a Grantee. Neither the Plan nor this Agreement shall be
deemed to give Grantee any right to continue to be employed by the Company, nor
shall the Plan or the Agreement be deemed to limit in any way the Company’s
right to terminate the employment of the Grantee at any time.

Section 6. Further Assistance. Grantee will provide assistance reasonably
requested by the Company in connection with actions taken by Grantee while
employed by the Company, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the period in which Grantee was employed.

 

3



--------------------------------------------------------------------------------

Section 7. Confidentiality. Grantee acknowledges that the business of the
Company is highly competitive and that the Company’s strategies, methods, books,
records, and documents, technical information concerning its products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. Grantee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to the
Company in maintaining its competitive position. Grantee acknowledges that by
reason of Grantee’s duties to and association with the Company, Grantee has had
and will have access to and has and will become informed of confidential
business information which is a competitive asset of the Company. Grantee hereby
agrees that Grantee will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities. Grantee shall take all necessary and appropriate
steps to safeguard confidential business information and protect it against
disclosure, misappropriation, misuse, loss and theft. Confidential business
information shall not include information in the public domain (but only if the
same becomes part of the public domain through a means other than a disclosure
prohibited hereunder). The above notwithstanding, a disclosure shall not be
unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Grantee’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Grantee shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of Grantee’s intent to disclose any
such confidential business information in such context so as to allow the
Company an opportunity (which Grantee will not oppose) to obtain such protective
orders or similar relief with respect thereto as may be deemed appropriate. Any
information not specifically related to the Company would not be considered
confidential to the Company.

Section 8. Securities Laws. Grantee acknowledges that applicable securities laws
may restrict the right and govern the manner in which Grantee may dispose of the
Restricted Stock obtained pursuant to this Agreement and Grantee agrees not to
offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law.

Section 9. Prohibition on Transfer or Assignment. Except as provided in the
Plan, this Agreement may not be transferred or assigned, other than an
assignment by will or by laws of descent and distribution.

Section 10. Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Grantee and their respective heirs, representatives, successors
and permitted assigns. The parties agree that this Agreement shall survive the
vesting or the forfeiture of any portion of the Restricted Stock.

Section 11. Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and made a part
hereof as though fully set forth in this Agreement. Grantee, by execution of
this Agreement, (i) represents that Grantee is familiar with the terms and
provisions of the Plan and (ii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Grantee accepts as binding,
conclusive and final all decisions or interpretations of the administrator of
the Plan upon any question arising under the Plan and this Agreement (including,
without limitation, the cause of any termination of Grantee’s employment with
the Company). In the event of any conflict between the Plan and this Agreement,
the Plan shall control and this Agreement shall be deemed to be modified
accordingly.

 

4



--------------------------------------------------------------------------------

Section 12. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.

Section 13. Choice of Law. To the extent not superseded by federal law, the laws
of the state of Colorado (without regard to the conflicts of laws of Colorado)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
state of Colorado.

Section 14. Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

EXECUTED as of the Date of Grant set forth above.

 

THE PARENT COMPANY      GRANTEE By  

 

    

 

  {Name and Title}      {Employee’s name}

 

Address:   

 

      Address:   

 

     

 

        

 

     

 

               Attn.: Stock Option Administration       Social Security No.
                                                     

 

6



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, I,                                         , hereby sell,
assign, transfer, and convey unto The Parent Company                      shares
of The Parent Company’s common stock, $.001 par value per share, standing in my
name of the books of The Parent Company and represented by Certificate No.
             (if such shares are uncertificated, state “None”), and do
irrevocably constitute and appoint                      my attorney-in-fact,
with full power of substitution, to transfer such shares on the books of The
Parent Company.

 

 

Signature

 

Date

 

A-1